 1

 2

 3

 4

 5

 6
                                                                     JS-6
 7

 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
     TOMAS SARINANA, JR.,                         Case No. 20-9629-JLS (JEM)
11
                                Petitioner,
12
                                                  JUDGMENT
13                         v.

14   ALEX VILLANUEVA,
15                              Respondent.
16

17         In accordance with the Order Accepting Findings and Recommendations of
18
     United States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20

21
     Dated: July 5, 2021                            ______________________________
22                                                       JOSEPHINE L. STATON
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
